                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

NATIONWIDE INSURANCE
COMPANY OF AMERICA,
         Plaintiff,
v.                                                               Case No. 8:18-cv-384-T-24 AEP


JOHN L. CAMFIELD, ET AL.,
            Defendants.
______________________________/

                                             ORDER

        This cause comes before the Court on Plaintiff’s Motion for Default Judgment. (Doc.

No. 91). As explained below, the motion is granted.

I. Background

        Plaintiff Nationwide Insurance Company of America (“Nationwide”) alleges the

following in its complaint (Doc. No. 1): On April 27, 2017, Defendant John L. Camfield was

driving a 2008 Kia Rio (a car co-owned by Camfield and Defendant Mona S. McKinley), when

Camfield struck five students: Defendants J.L.M., J.R.1, J.R.3, R.P.2, and Jahiem Robertson.

Jahiem Robertson died as a result of the collision. After Camfield struck these students, his

vehicle collided with a vehicle operated by Defendant Olivia M. Oliver. Oliver was injured in

the collision.

        Nationwide issued an automobile insurance policy to McKinley that was in force at the

time of the accident. The insurance policy lists McKinley as the only insured driver, and it lists a

2015 Ford Escape as the only insured vehicle. Nationwide seeks a declaration that there is no

insurance coverage for this accident, because Camfield is not an insured driver and the Kia is not

an insured automobile under Nationwide’s insurance policy. Instead, Camfield and the Kia Rio
are insured under a separate insurance policy issued to Camfield by Standard Fire Insurance

Company.

       As a result, Nationwide has sued: Camfield, McKinley, Oliver, the four injured minor

students via their parents, the four injured students’ parents individually, and the Personal

Representative of the Estate of Jahiem Robertson.

       Camfield and McKinley have not responded to the complaint, and default has been

entered against them. (Doc. No. 54, 55). Three of the injured students—J.L.M., R.P.2, and

J.R.3—and their parents have failed to respond to the complaint, and default has been entered

against them. (Doc. No. 56–61, 73, 74). Nationwide settled its claims against Oliver, J.R.1 and

her parents, and the Personal Representative of the Estate of Jahiem Robertson. (Doc. No. 86,

87).

II. Motion for Default Judgment

       Nationwide moves for default judgment against the defaulted defendants—Mona S.

McKinley; John L. Camfield; B.M., individually, and as parent and natural guardian of J.L.M., a

minor; R.P.1 individually, and as parent and natural guardian of R.P.2, a minor; W.P.

individually, and as parent and natural guardian of R.P.2, a minor; and J.R.2, individually, and as

parent and natural guardian of J.R.3, a minor (all collectively referred to as “Claimants”).

Specifically, Nationwide asks that the Court to declare the following:

               The Nationwide Policy does not provide coverage for the claims
               against Mona S. McKinley and John L. Camfield by the Claimants,
               and Nationwide has no duty to defend or indemnify Mona S.
               McKinley and John L. Camfield for any claims set forth in the
               Complaint or arising out of the events on April 27, 2017.

Upon consideration, the motion for default judgment is granted.


                                                 2
III. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that:

       (1)    Plaintiff’s Motion for Default Judgment (Doc. No. 91) is GRANTED.

       (2)    The Clerk is directed to enter judgment in favor of Plaintiff Nationwide Insurance

              Company of America (“Nationwide”) and against Defendants Mona S. McKinley;

              John L. Camfield; B.M., individually, and as parent and natural guardian of

              J.L.M., a minor; R.P.1 individually, and as parent and natural guardian of R.P.2, a

              minor; W.P. individually, and as parent and natural guardian of R.P.2, a minor;

              and J.R.2, individually, and as parent and natural guardian of J.R.3, a minor (all

              collectively referred to as “Claimants”) declaring the following:

                     The Nationwide Policy does not provide coverage for
                     the claims against Mona S. McKinley and John L.
                     Camfield by the Claimants, and Nationwide has no
                     duty to defend or indemnify Mona S. McKinley and
                     John L. Camfield for any claims set forth in the
                     Complaint or arising out of the events on April 27,
                     2017.

       (3)    The Clerk is directed to CLOSE this case.

       DONE AND ORDERED at Tampa, Florida, this 12th day of April, 2019.




Copies to:
All Parties and Counsel of Record




                                                3
